394 So. 2d 563 (1981)
ASSOCIATED MEDICAL INSTITUTION, INC., a Florida Corporation d/b/a Hialeah Hospital, Petitioner,
v.
Jennie J. TRUBE, Respondent.
No. 81-123.
District Court of Appeal of Florida, Third District.
March 3, 1981.
Preddy, Kutner & Hardy and G. William Bissett, Miami, for petitioner.
Ray Munson and Mortimer Fried, Miami, for respondent.
Before HENDRY, SCHWARTZ and FERGUSON, JJ.
PER CURIAM.
A party cannot be compelled to produce materials which are the work product of his attorney and which relate to the subject matter of the suit without a showing of unusual circumstances. Miami Transit Company v. Hurns, 46 So. 2d 390 (Fla. 1950); Allstate Insurance Co. v. Gibbs, 340 So. 2d 1202 (Fla. 4th DCA 1976) cert. denied, 354 So. 2d 980 (Fla. 1977); Dade County v. Monroe, 237 So. 2d 598 (Fla. 3rd DCA 1970); Fla.R.Civ.P. 1.280(b)(2). There is no conflict between Section 768.41(4), Fla. Stat. (1979) and Fla.R.Civ.P. 1.280(b)(2).
The writ of certiorari is granted and the orders dated January 15, 1981 and January 19, 1981, insofar as they require production of incident reports, are hereby quashed.